Citation Nr: 1728549	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-20 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 100 percent for major depressive disorder (MDD).

2.  Entitlement to a rating in excess of 40 percent for adenocarcinoma of the prostate.


ATTORNEY FOR THE BOARD

Natasha Ravisetti, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1960 to June 1964, and from September 1964 to February 1981.  He is the recipient of numerous awards and decorations, to include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran was scheduled to testify at a hearing at the RO in August 2010.  However, in July 2010 correspondence, he requested that the hearing be cancelled.  Therefore, his hearing request is considered withdrawn.  

In January 2016, the Board denied an increased rating for bilateral hearing loss, granted a total disability rating based on individual unemployability (TDIU), and remanded the claims for increased ratings for MDD and adenocarcinoma of the prostate for additional development.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders in regard to the latter claim and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999)(remand not required under Stegall v. West, 11 Vet. App. 268 (1998), when the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In a January 2017 rating decision, a 100 percent rating for MDD was granted, effective February 12, 2009, the date of claim, resulting in a full grant of the benefit sought on appeal.  

2.  For the entire appeal period, the Veteran's service-connected adenocarcinoma of the prostate is predominantly manifested by urinary incontinence requiring absorbent materials that must be changed no more than 2 to 4 times per day. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to a rating in excess of 100 percent for MDD is moot and is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2016).  

2.  The criteria for a rating excess of 40 percent for adenocarcinoma of the prostate are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.   § 20.202 (2016).  In the present case, in a January 2017 rating decision, a 100 percent rating for MDD was granted, effective February 12, 2009, the date of claim, resulting in a full grant of the benefit sought on appeal.  While the January 2017 supplemental statement of the case included the issue of entitlement to a 100 percent rating for MDD prior to February 12, 2009, such was in error as the 100 percent rating has been assigned for the entirety of the appeal period.  As such, the issue is no longer in appellate status, and there is no case or controversy presently before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, the appeal pertaining to entitlement to an increased rating for MDD must be dismissed.  

II.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a)(2016).  

In the present case, VA's duty to notify was satisfied by a July 2009 letter, after which the Veteran's claim was readjudicated in a May 2010 statement of the case and a January 2017 supplemental statement of the case.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in March 2009, March 2011, and September 2016.  The examinations are sufficient evidence for deciding the claim.  In this regard, the reports are adequate as they are based on consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail to fully inform the Board's evaluation, and contain reasoned explanations.   

The Board further finds that there has been substantial compliance with the Board's January 2016 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In January 2016, the matter was remanded in order to offer the Veteran an opportunity to identify any outstanding treatment records and be afforded a new VA examination to assess the nature and severity of his adenocarcinoma of the prostate.  Subsequently, in September 2016, the AOJ requested that the Veteran identify any outstanding treatment records; however, he did not respond to this request.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Even so, the AOJ subsequently associated updated VA treatment records with the file and the Veteran was afforded a contemporaneous VA examination in September 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's January 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The current claim stems from the Veteran's February 2009 claim for a TDIU.  For the entirety of the appeal period, his adenocarcinoma of the prostate is rated under Diagnostic Code (DC) 7528.  38 C.F.R. § 4.115b.  Under DC 7528, following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, a 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disability must be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528. 

In the present case, the evidence does not show that there has been local reoccurrence or metastasis of the Veteran's adenocarcinoma of the prostate.  Therefore, in accordance with DC 7528, the Veteran's residuals of adenocarcinoma of the prostate are to be evaluated as voiding dysfunction or renal dysfunction.  As indicated in the March 2009, March 2011, and September 2016 VA examinations, the Veteran does not experience renal dysfunction.  Thus, his service-connected disability must be evaluated under voiding dysfunction. 

Voiding dysfunction is rated under one of three subcategories: urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  

For urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 40 percent rating is warranted for use of absorbent material that must be changed 2 to 4 times daily.  38 C.F.R. § 4.115b.  The maximum rating of 60 percent is warranted for use of an appliance or absorbent material that must be changed more than 4 times daily.  

For urinary frequency, the maximum evaluation is 40 percent; as such, this provision need not be considered as it does not provide for an evaluation higher than the Veteran's current evaluation of 40 percent.  38 C.F.R. § 4.115b.  For obstructed voiding, the maximum evaluation is 30 percent and similarly need not be considered for the purpose of the Veteran's claim for a rating in excess of 40 percent.  Id. 

In the present case, the Board finds that a rating in excess of 40 percent for adenocarcinoma of the prostate is not warranted for any time during the relevant period of appeal.  

The Veteran states that he experiences residual frequency, nocturia, and urinary incontinence, and requires absorbent material changes 2-3 times daily.  The Board finds that the Veteran is competent and credible to report such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(holding that a lay claimant is competent to provide testimony concerning factual matters of which he has firsthand knowledge).

March 2009, March 2011, and September 2016 VA examinations reflect that the Veteran experiences urinary incontinence that requires that absorbent material be changed no more than 2 to 4 times daily.  Further, while the March 2011 VA examiner noted that the Veteran's Parkinson's disease aggravated his urinary incontinence as he experienced such at night, and it had increased about 30 percent, the September 2016 VA examiner confirmed that the Veteran only needed to change absorbent materials 2 to 4 times a day.  Further, while treatment records dated during the course of the appeal likewise reflect complaints of urinary incontinence with occasional accidents, such do not reflect that the Veteran needs to change his absorbent materials more than 4 times a day.  Consequently, the Board finds that a higher rating of 60 percent is not warranted because the evidence fails to show that the Veteran's adenocarcinoma of the prostate results in urinary incontinence that requires the use of absorbent materials that must be changed more than 4 times daily.  

The Board also notes that the Veteran experiences erectile dysfunction residual to his adenocarcinoma of the prostate; however, he has already been service-connected for such disability and awarded special monthly compensation (SMC) based on the loss of use of a creative organ.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected adenocarcinoma of the prostate; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

Further, neither has the Veteran raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  In fact, the Board notes that, for the entirety of the appeal period, the Veteran has been in receipt of a TDIU and SMC at the housebound rate.  

The Board has also considered the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 40 percent for adenocarcinoma of the prostate.  Therefore, the benefit of the doubt doctrine does not apply in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

The appeal pertaining to entitlement to a rating in excess of 100 percent for MDD is dismissed.

A rating in excess of 40 percent for adenocarcinoma of the prostate is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


